       Case 7:08-cv-00206 Document 40 Filed on 04/22/19 in TXSD Page 1 of 2
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                                                                                           April 22, 2019
                           UNITED STATES DISTRICT COURT
                                                                                        David J. Bradley, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

UNITED STATES OF AMERICA,         §
                                  §
VS.                               § CIVIL ACTION NO. 7:08-CV-206
                                  §
1.22 ACRES OF LAND, MORE OR LESS, §
et al,                            §
                                  §
       Defendants.                §

                                            ORDER

         The Court now considers the “Notice of Substitution of Lead Counsel for the United

States”1 filed by the United States of America (“United States”). Therein, the United States

informs the Court that Assistant United States Attorney E. Paxton Warner is now designated as

lead counsel in place of Assistant United States Attorney Richard Kincheloe. 2 In turn, Richard

Kincheloe, former lead counsel for the United States, withdraws as counsel and requests he “be

terminated as counsel for the United States on the Court’s docket . . . [and] he no longer receive

ECF notifications in this case.”3 The notice is signed by Mr. Warner and Mr. Kincheloe, with

permission.

         While no formal motion has been made, the Court finds such request is not made for

purposes of undue delay and granting such request will not prejudice Defendants. Thus, the

Court GRANTS the requested relief and hereby ORDERS Assistant United States Attorney

Richard Kincheloe be WITHDRAWN as the United States’ counsel and SUBSTITUTED by

Assistant United States Attorney E. Paxton Warner as Lead Counsel. Additionally, the Clerk of

the Court is instructed to send this Order and all future notices for the United States to Assistant

1
  Dkt. No. 39.
2
  Id.
3
  Id.

1/2
      Case 7:08-cv-00206 Document 40 Filed on 04/22/19 in TXSD Page 2 of 2



United States Attorney E. Paxton Warner, 1701 W. Bus. Highway 83, Suite 600, McAllen, Texas

78501. Accordingly, the Clerk of the Court is instructed to remove Assistant United States

Attorney Richard Kincheloe from the ECF notice list.

       IT IS SO ORDERED.

       DONE at McAllen, Texas, this 22nd day of April, 2019.


                                                 ___________________________________
                                                            Micaela Alvarez
                                                       United States District Judge




2/2
